 



Exhibit 10.4

 

ASTORIA FINANCIAL CORPORATION ASTORIA FEDERAL SAVINGS AND LOAN   ASSOCIATION ONE
ASTORIA FEDERAL PLAZA ONE ASTORIA FEDERAL PLAZA LAKE SUCCESS, NEW YORK
11042-1085 LAKE SUCCESS, NEW YORK 11023-1085       March 23, 2012

 

HAND DELIVERED

 

Mr. Gary T. McCann

17 Shoreham Road

Massapequa, New York 11758

 

Re: Employment Agreements with Astoria Financial Corporation and Astoria Federal

Savings and Loan Association

 

Dear Mr. McCann:

 

Reference is made to (a) the Amended and Restated Employment Agreement made and
entered into as of January 1, 2009 by and between Astoria Financial Corporation
(the “Company”) and you, as amended by Amendment No. 01 to Amended and Restated
Employment Agreement made and entered into by the Association and you as of
April 21, 2010, and as further amended by that certain letter agreement made and
entered into by the Company and you dated December 27, 2011 (such Amended and
Restated Employment Agreement, as further amended, the “Company Agreement”) and
(b) the Amended and Restated Employment Agreement made and entered into as of
January 1, 2009 by and between Astoria Federal Savings and Loan Association (the
“Association”) and you, as amended by Amendment No. 01 to Amended and Restated
Employment Agreement made and entered into by the Association and you as of
April 21, 2010, and as further amended by that certain letter agreement made and
entered into by the Association and you dated December 27, 2011 (such Amended
and Restated Employment Agreement, as further amended, the “Association
Agreement”). Capitalized terms used but not defined herein shall have the
meaning assigned to them in the Company Agreement and/or the Association
Agreement, as applicable.

 

It is hereby agreed as follows:

 

(a) The Company Agreement and the Association Agreement shall be terminated
effective as of the close of business on April 30, 2012 (the “Effective Date”),
and your status as an employee of the Company and the Association shall
thereupon terminate; provided, however, that any provision of the Company
Agreement or the Association Agreement which by its terms contemplates
performance after the termination of the Company Agreement or the Association
Agreement shall survive the termination thereof.

 

(b) On April 6, 2012 the Association shall pay you (i) your earned but unpaid
compensation, including accrued but unused vacation pay, through the March 30,
2012 and (ii) the

 



 

 

 

additional sum of $750,000.00, which is inclusive of any additional salary which
would otherwise be due or become due to you through the Effective Date, all
subject to deductions for federal and state withholding taxes and any other
lawful deductions.

 

(c) On January 2, 2013, the Association shall pay to you the sum of $750,000.00.
No deductions will be made from this payment, and you will be responsible for
any federal and state income taxes associated with this payment. The Association
will provide you with an IRS Form 1099 following year end.

 

(d) The Association will pay your portion of medical benefit premiums through
the Effective Date. As of the Effective Date, you will apply for medical
benefits under the Association’s Post-retirement Medical Plan, and for a period
of two years following the Effective Date the Association shall pay that portion
of the premiums which otherwise would have been payable by you under the terms
of the plan. You will be responsible for any federal and state income taxes
imposed as the result of such payments by the Association on your behalf. The
Association will provide you with an IRS Form 1099 following each applicable
year end.

 

(e) The Association shall assign to you all of its rights, title and interest in
and to the 2010 Lexus Model L460 four door Sedan, Vin No. JTHCL5EFOA5004793, it
being understood that you will be responsible for any income taxes as well as
any sales or similar taxes imposed as the result of said assignment.

 

(f) All payments made and benefits provided to you by the Association under this
letter Agreement shall also be applied to offset the obligations of the Company
hereunder, it being intended that this letter agreement sets forth the aggregate
compensation and benefits payable to you by the Company and the Association.

 



Very truly yours,

 



ASTORIA FINANCIAL CORPORATION   ASTORIA FEDERAL SAVINGS AND     LOAN ASSOCIATION
            By /s/ Alan P. Eggleston   By /s/ Alan P. Eggleston Name: Alan P.
Eggleston   Name: Alan P. Eggleston Title: Senior Executive Vice President,
Secretary and Chief Risk Officer   Title: Senior Executive Vice President,
Secretary and Chief Risk Officer



 

 



Acknowledged and Agreed:

 

 

/s/ Gary T. McCann

Gary T. McCann

 

 

Date: March 23, 2012

 



 

 

 



